DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments and amendments received March 15, 2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “Utsunomiya fails to disclose that the information about the angle and the ranges is used for determining an image frame as a target image frame or on what conditions an image frame will be determined as a target image frame. In contrast, amended claim 1 of the present application recites that "in a case where the position of the target human joint point in the image frame is within a set position range matching the joint position condition and a position of the target human joint point in a previous image frame of the image frame is not within the set position range, determining the image frame as the target image Page 11 of 14 Application No.: 17/021,090frame and determining thatFiled: 09/15/2020 the target human joint point recognized in the target image frame satisfies the joint position condition." Therefore, Utsunomiya further fails to disclose the above technical features of claim 1. See applicant remark pages 10-14. This language corresponds to the newly amended language of claims 1, 11 and 20.  Also the new added limitation to independent claims previously 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, while applicant argument seems pointing paras 0075-0076 of Utsunomiya, however the newly added limitation to independent claims is similar to at least paras. 0099, 0106-00109 in addition to paras. 0075-0076. For instance para 0099 teaches:

The obtaining circuitry 141 obtains image information of a subject carrying out a predetermined motion and the surroundings of the subject. Specifically, the obtaining circuitry 141 obtains motion information collected by the motion information collector 10 and stored in the motion information storage circuitry 131.

Further, para. 0106 teaches:

In one example, the specification circuitry 142 extracts the moving object from a difference between a "T-second image" that is an image of the T-second frame and a "(T+t)-second image" that is an image of the (T+t)-second frame, and sets a predetermined area containing the extracted moving object as a recognition target area R1 for specifying the motion information as illustrated in FIG. 6B. If gait training is carried out toward the motion information collector 10 as illustrated in FIG. 5, the specification circuitry 142 obtains the difference in depth between the pixels in the "T-second image" and those in the "(T+t)-second image" to extract pixels whose depth information has changed, for example. For an object such as a chair that does not move, the difference will be "0" since the depth information does not change, and the object can be determined to be an object other than the subject and deleted. The specification circuitry 142 then carries out an area expansion process such as morphological operation on pixels whose depth information has changed, for example, to set the recognition target area R1.
See para.0099, 0106-0109 emphasis added
As such, the examiner stands with the rejection since “the difference between pixels [T - second image] compare to these [T + second image]  and extracting pixels whose depth information has a position of the target human joint point in a previous image frame of the image frame is not within the set position range, determining the image frame as the target image Page 11 of 14 Application No.: 17/021,090frame and determining thatFiled: 09/15/2020 the target human joint point recognized in the target image frame satisfies the joint position condition”. The claimed invention “target image” is similar to the cited art of Utsunomiya “extract pixels whose depth information has changed”. The dependent claims rejected likewise as outlined above. Further, in order to expedite prosecution, examiner suggest applicant to consider reference as whole [beyond the cited paras] since the claimed invention and art of Utsunomiya are similar. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya et al. US 2015/0310629.

gard to claim 1 Utsunomiy teaches a method for adding a video special effect, comprising: acquiring an image frame in a video (see the motion information generation circuitry 14 acquires the generated distance image information of each frame..--paragraphs 0071-0072), and recognizing a target human joint point of a user in the image frame (see human body pattern has information on 20 joints..—paragraphs 0073-0074); 5in a case where a position of the target human joint point in the image frame satisfies a joint position condition in a preset video special effect condition (see paragraphs 0073-0074), using the image frame as a target image frame and acquiring at least two consecutive image frames before the target image frame (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..—paragraph 0075); determining a motion state of the target human joint point according to the target human joint point recognized in the at least two consecutive image frames (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..--paragraphs 0075); 10in a case where the motion state of the target human joint point satisfies a joint motion condition, matching the joint position condition, in the video special effect condition (see generation circuitry 14 obtains the coordinates of the joints forming the human body skeleton from the distance image information..—paragraphs 0075), acquiring a video special effect matching the video special effect condition (see paragraphs 0075); and adding, at a video position associated with the target image frame in the video, the video special effect matching the video special effect condition (see motion information generation circuitry 14 thus calculates the coordinates of the joints in the person drawn in the distance image from the coordinates of the human body surface of the person..--paragraphs 0075-0076); wherein the case where the position of the target human joint point in the image frame satisfies the joint position condition in the preset video special effect 10condition comprises: in a case where the position of the target human joint point in the image frame is within a set position range matching the joint position condition and a position of the target human joint point in a previous image frame of the image frame is not within the set position range, determining the image frame as the target image frame and determining that the target human 15joint point recognized in the target image frame satisfies the joint position condition (see "T-second image" that is an image of the T-second frame and a "(T+t)-second image" that is an image of the (T+t)-second frame, and sets a predetermined area containing the extracted moving object as a recognition target area R1 for specifying the motion information as illustrated in FIG. 6B. If gait training is carried out toward the motion information collector 10 as illustrated in FIG. 5, the specification circuitry 142 obtains the difference in depth between the pixels in the "T-second image" and those in the "(T+t)-second image" to extract pixels whose depth information has changed…--paragraphs 0075-0076, 0099, 0106-0109).  

15 In regard to claim 2 Utsunomiy teaches a method of claim 1, wherein acquiring the image frame in the video comprises: acquiring the image frame in the video in real time in a process of recording the video (see extraction may be performed in real time when the motion information is obtained..—paragraphs 0117, 0123); and wherein adding, at the video position associated with the target image frame in the video, the video special effect matching the video special effect condition comprises: using a video position of the target image frame as a special effect adding starting point (see the motion information indicates motions of multiple persons at the same time. The motion information storage circuitry 231 stores motion information in association with photographing start time information on the time when photographing of the motion is started..--paragraphs 0183, 0195); and 20adding, from the special effect adding starting point and according to special effect duration of the video special effect matching the video special effect condition, the video special effect to image frames matching the special effect duration in the video (see paragraphs 0075-0076, 0183, 0195).  

In regard to claim 3 Utsunomiy teaches a method of claim 2, wherein determining the motion state of the target human joint point according to the target human joint point recognized in the at least two consecutive image 25frames comprises: determining the motion state of the target human joint point according to video positions associated with the at least two consecutive image frames in the video and positions of the target human joint point in the at least two consecutive image frames (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..--paragraphs 0071, 0075-0076).  

In regard to claim 4 Utsunomiy teaches a method of claim 3, wherein the case where the motion state of the target human joint point satisfies the joint motion condition, matching the joint position condition, in the video special effect condition comprises: in a case where a change direction of the positions of the target human joint point in the at least 5two consecutive image frames satisfies a change direction in the joint motion condition, determining that the motion state of the target human joint point satisfies the joint motion condition (see the motion information generation circuitry 14 obtains the coordinates of the joints forming the human body skeleton from the distance image information..--paragraphs 0075-0076).  


In regard to claim 6 Utsunomiy teaches a method of claim 2, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of recording the video (see real-time and display…--paragraphs 0093, 0117, 0123); and wherein during the operation of adding the video special effect to the image frames matching 20the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0075-0076, 0093, 0117, 0123).  

In regard to claim 7 Utsunomiy teaches a method of claim 3, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of 25recording the video (see paragraphs 0093, 0123); and wherein during the operation of adding the video special effect to the image frames matching the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0082, 0093, 0117, 0123). 

In regard to claim 8 Utsunomiy teaches a method of claim 4, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of recording the video; and wherein during the operation of adding the video special effect to the image frames matching 5the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0082, 0093, 0117, 0123).  

In regard to claim 9 Utsunomiy teaches a method of claim 5, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of 10recording the video (see paragraphs 0117, 0123); and wherein during the operation of adding the video special effect to the image frames matching the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0117, 0123).  

15 In regard to claim 10 Utsunomiy teaches a method of claim 6, wherein the video special effect comprises at least one of a dynamic animation special effect or a music special effect; and wherein displaying, on the video preview interface in real time, the image frames to which the video special effect is added comprises: drawing the dynamic animation special effect in the image frames of the video on the video 20preview interface in real time, and playing the music special effect (see determines an object whose position changes in a three-dimensional .
Claims 11-14, 16-19 list all similar elements of claims 1-4, 6-9, but in terminal device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4, 6-9 applies equally as well to claims 11-14, 16-19.
Claim 20 list all similar elements of claim 1, but in a non-transitory computer-readable storage form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wang et al. US 2018/0047175
Guigues et al. US 2014/0334670
Bulzacki US 2013/0278501

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL T TEKLE/Examiner, Art Unit 2481